Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. The Applicant ascertains that the previously cited prior art, Tettamanti, teaches against the newly amended claim language, and therefore does not qualify as prior art. The Examiner disagrees. The apparatus as written is currently directed to vaguely treating a tissue, i.e. the tissue could be animal or human, mucosal or muscle, etc. This means that as written, any broad parameters not directly tied to a specific type of tissue can be interpreted as intended use, as these values will change depending on the type of tissue treated, and the material or article worked upon does not limit apparatus claims (see MPEP 2115). Further, as written the device does not provide any structural distinction required outside of an ability to control the pulse duration, as the claim admits that the change in temperature is controlled entirely by the control of the pulse duration. Because of this, the Examiner finds the arguments of the Applicant not commensurate with the scope of the claims, and is maintaining the rejection under Tettamanti, although adjusting it to handle the newly amended claim language.
. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 19, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the Specification does provide support for some temperatures above 70 degrees C, the Specification does not provide support for every temperature about 70 degrees C, as the Applicant has not provided any information in the disclosure to show that this method would work at not ablating tissue at extremely high temperatures (i.e. 300, 1000, etc). Therefore, Claims 1 and 19 are rejected under 112(a) for failing to comply with the written description requirement. 
Claims 2-11 and 25 are rejected based on their dependency to Claims 1 and 19. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 19, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 19, the limitation “an energy delivery time ted of the at least one laser pulse, during which a second half of the pulse energy is delivered” is indefinite as Claim 1 does not define a first half of a pulse energy or when it is delivered, as Claim 1 suggests the first half is not delivered, nor does Claim 1 define an initial pulse energy. An energy delivery time is also not a known parameter in the art, so it’s unclear at what time a second half of a pulse energy is delivered.  Further, the limitation above is based on the effect the treatment has on a tissue, and the specific tissue to be treated is not specified, so it is unclear what actual method steps, such as a pulse duration, are required to achieve these results (MPEP 2173.05(g)). Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the claim. The Examiner will be interpreting the claim limitation such that an energy deliver time is half of the pulse duration, based on the fact that this is seemingly when the second half of the pulse energy is delivered, e.g. a pulse duration of 500 microseconds equals an energy delivery time of 250 microseconds.  To clarify, it is the Examiner’s position that the second half of a pulse energy is delivered during the second half of the pulse duration, therefore the energy delivery time equates to half the pulse duration.
ed of the at least one laser pulse, during which a second half of the pulse energy is delivered,” which has also been indicated indefinite, and since neither term can be readily understood it is even more unclear as to the method steps required to achieve this result. 
Further Regarding Claims 1 and 19, the claims recites the limitations "the tissue surface" and “the surface” in lines 9 and 11, respectively.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends choosing either “a surface of a urethra” or “a surface” and using that language throughout the Claims. 
Regarding Claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation less than 600 microseconds, and the claim also recites less than 300 microseconds which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 7, the term “a tissue boiling temperature Tb” is indefinite, as neither Claim 9 or its’ independent claim, Claim 1, defines the type of tissue or whether the tissue comes from an animal or human, with both of the aforementioned parameters affecting the boiling temperature, so one of ordinary skill in the art would not be apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-11, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20120179229 awarded to Tettamanti et al, hereinafter Tettamanti.
Regarding Claim 1, Tettamanti teaches an apparatus for non-ablative tissue regeneration (abstract) comprising: a laser for generating at least one laser pulse having a wavelength; and a cannula for delivering the at least one laser pulse one a surface of a urethra in a human or animal body (guide element 14, Para. 0034). Tettamanti does not explicitly teach wherein the laser is adapted so that a delivery time ted of the at least one laser pulse, during which the second half of the pulse energy is delivered, is sufficiently short so that, given the wavelength and thus a corresponding penetration depth d of the at least one laser pulse, a thermal exposure time texp of the tissue surface is shorter than 900 microseconds, or wherein the laser is further adapted such that a sum of the pulse energies of the at least one laser pulse heats the surface to a maximal temperature Tmax above 70 degrees C.
However, Tettamanti does teach wherein the thermal exposure time is adjustable to a level shorter than 900 microseconds (abstract, showing a pulse duration of 1 microsecond to 1 second, a pulse duration of 1 microsecond inherently having a thermal exposure time of less than 900 microseconds. Further, the claim only requires the laser being capable of adjusting down to that level). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tettamanti, i.e. to have a thermal exposure time of less than 900 microseconds, since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). The Examiner further points out that as the heating of the surface 

Regarding Claim 2, modified Tettamanti makes obvious the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above. Modified Tettamanti further teaches wherein the thermal exposure time texp of the tissue surface is defined as a time interval in which the temperature of the tissue surface is above To+(Tmax-To)/2, wherein To defines an initial temperature of the tissue surface before the at least one laser pulse is delivered onto the tissue surface, wherein Tmax defines a maximal temperature of the tissue resulting from the delivered at least one laser pulse (Examiner notes that, even with the amended claim language, this is just a definition and does not provide any patentable structure, so since Tettamanti teaches the apparatus of Claim 1, Tettamanti also teaches the apparatus of Claim 2). 

Regarding Claim 3, modified Tettamanti makes obvious the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above. Tettamanti further teaches wherein the laser is adapted to select the wavelength of the at least one laser pulse so that the penetration depth d of the at least one laser pulse is smaller than 30 micrometers, preferably smaller than 10 micrometers (Para. 0029, Line 6, “Er:Yag: 3 microns).

15. Regarding Claim 4, modified Tettamanti makes obvious the apparatus according to Claim 3, as set forth in the rejection to Claim 3 above. Tettamanti further teaches wherein the laser is adapted to select the wavelength of the at least one laser pulse between 2.6 and 3.2 micrometers or between 9.1 or 10.2 micrometers (Para. 0029, Line 3, “Er:Yag (wavelength of 2.94 microns).


However, Tettamanti does teach wherein the thermal exposure time is adjustable to a level shorter than 300 microseconds (abstract, showing a pulse duration of 1 microsecond to 1 second, a pulse duration of 1 microsecond inherently having a thermal exposure time of less than 900 microseconds. Further, the claim only requires the laser being capable of adjusting down to that level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tettamanti, i.e. to have a thermal exposure time of less than 300 microseconds, since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). Therefore, Claim 5 is unpatentable in view of modified Tettamanti. 

Regarding Claim 6, modified Tettamanti makes obvious the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above. Modified Tettamanti further makes obvious wherein for the thermal exposure time texp of the tissue surface, the treated tissue has a critical temperature Tcrit which is greater or equal to the tissue boing temperature Tb; and wherein the laser is adapted to select the pulse energy of the at least one laser pulse so large that the corresponding fluence on the tissue surface is up to 4 times the ablation threshold fluence Fabl of the tissue, as this is intended use of the device. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural 

Regarding Claim 7, modified Tettamanti makes obvious the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above. Modified Tettamanti further makes obvious wherein, for the thermal exposure time texp of the tissue surface, the treated tissue has a critical Tcrit which is smaller than the boiling temperature Tb; and wherein the laser is adapted to select the pulse energy of the at least one laser pulse sufficiently small so that the tissue surface is heated to a maximal temperature Tmax which is smaller than the critical temperature Tcrit of the tissue, as this is intended use of the device. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, as written the Claim only requires the device to be capable of selecting the pulse energy necessary to meet the requirements that follow, which Tettamanti’s device does (abstract). Specifically, the type of tissue being treated and the temperature that the particular tissue is treated at is the intended use of the device (See MPEP 2115). The Examiner would also like to point out that none of aforementioned claim limitations are tied to a computer/controller/processer. Therefore, modified Tettamanti makes obvious Claim 7.



Regarding Claim 9, modified Tettamanti makes obvious the apparatus according to Claim 8, as set forth in the rejection to Claim 8 above. Tettamanti further teaches wherein the laser is adapted to select the time tser between two successive laser pulses is shorter than 3 seconds, preferably shorter than 1 second (Para. 0052, Lines 9-11, “Expediently, multiple pulse sequences follow each other with a sequence repetition time in a range from 0.5 s, inclusive, to 2.0 s, inclusive, and preferably at least approximately of 0.625”).



Regarding Claim 11, modified Tettamanti makes obvious the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above. Tettamanti further teaches wherein the cannula is adapted so that the at least one laser pulse generates two or more spots on the tissue surface, preferably with a spot size d in the range 0.3 to 1.5 mm (Para. 0086 discusses the dot-creating apparatus (inside the cannula), Fig. 2 showing the plurality of dots). 

Regarding Claim 19, Tettamanti teaches a method for non-ablative tissue regeneration which uses a laser system (abstract) and comprises the following step: directing, with a cannula, at least one laser pulse comprising a wavelength onto a surface of a urethra in a human or animal body (guide element 14, Para. 0087). 
Tettamanti does not explicitly teach wherein the laser is adapted so that a delivery time ted of the at least one laser pulse, during which the second half of the pulse energy is delivered, is sufficiently short so that, given the wavelength and thus a corresponding penetration depth d of the at least one laser pulse, a thermal exposure time texp of the tissue surface is shorter than 900 microseconds, or wherein the laser is further adapted such that a sum of the pulse energies of the at least one laser pulse heats the surface to a maximal temperature Tmax above 70 degrees C.
However, Tettamanti does teach wherein the thermal exposure time is adjustable to a level shorter than 900 microseconds (abstract, showing a pulse duration of 1 microsecond to 1 second, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tettamanti, i.e. to have a thermal exposure time of less than 900 microseconds, since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). The Examiner further points out that as the heating of the surface temperature is tied to the control of the pulse duration, this modification also reads on the claim language in lines 10 and 11 of Claim 19.

Regarding Claim 25, modified Tettamanti makes obvious the apparatus of Claim 1, wherein the laser is adapted to provide the thermal exposure time texp based at least in part on considering that the thermal exposure time texp is following the expression 
    PNG
    media_image1.png
    27
    224
    media_image1.png
    Greyscale
, wherein D=0.1 mm/s (The Examiner points out that as there is no structural requirement outside of an adjustment of the pulse duration, as pointed out in the rejection to Claim 1, that this claim language is merely intended use, and as modified Tettamanti makes obvious the apparatus of Claim 1, it also makes obvious this claim). 

Conclusion
The following art is not relied upon but considered pertinent to applicant's disclosure. Matjaz et al, as cited on the PTO-892, is considered pertinent art as it provides evidence supporting the results of the claimed invention. US2003/0028180 to Franco, also cited on the PTO-892, is considered potential prior art as it discloses a laser treatment on the urethra at a temperature up to 75 degrees C. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792